Citation Nr: 0936404	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  97-32 601	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an ear disease, 
claimed as labyrinthitis, vertigo, dizziness, and Meniere's 
disease.

3.  Entitlement to a compensable evaluation for service-
connected hearing loss.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected mood disorder from September 16, 1991, to 
October 1, 2002.

5.  Entitlement to an evaluation in excess of 30 percent for 
service-connected mood disorder from October 1, 2002.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1960 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1997 and October 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wilmington, Delaware.  In July 2000 and 
August 2003, the Board remanded the Veteran's claims for 
additional development.

(The decision below addresses the Veteran's claims of service 
connection for PTSD and an ear disease, as well as the appeal 
of the evaluations of mood disorder and entitlement to TDIU.  
The claim for a compensable evaluation for hearing loss is 
addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  The Veteran does not have an ear disease, including 
labyrinthitis, vertigo, dizziness, or Meniere's disease, that 
is attributable to his active military service.

3.  From September 16, 1991, to November 6, 1996, the 
Veteran's service-connected mood disorder was manifested by 
symptoms productive of no more than mild social and 
industrial impairment or inadaptability.

4.  From November 7, 1996, to September 26, 2002, the 
Veteran's service-connected mood disorder was manifested by 
symptoms productive of no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

5.  From September 27, 2002, the Veteran's service-connected 
mood disorder has been manifested by symptoms productive of 
no more than severe social and industrial impairment or 
inadaptability, or occupational and social impairment with 
deficiencies in most areas.

6.  From September 27, 2002, the Veteran's service-connected 
mood disorder, tinnitus, and hearing loss have been of such 
nature and severity as to prevent him from securing or 
following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008); 38 C.F.R. 
§ 4.125 (1996).

2.  The Veteran does not have an ear disease, including 
labyrinthitis, vertigo, dizziness, or Meniere's disease, that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  From September 16, 1991, to November 6, 1996, the 
criteria for a rating in excess of 10 percent for service-
connected mood disorder were not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7 
(2008); 38 C.F.R. § 4.132, Diagnostic Codes 9206, 9405 
(1996).

4.  From November 7, 1996, to September 27, 2002, the 
criteria for a 30 percent rating for service-connected mood 
disorder were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.21, 4.130, 
Diagnostic Code 9432 (2008); 38 C.F.R. § 4.132, Diagnostic 
Codes 9206, 9405 (1996).

5.  Effective from September 27, 2002, the criteria for a 70 
percent rating for service-connected mood disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.21, 4.130, Diagnostic 
Code 9432 (2008); 38 C.F.R. § 4.132, Diagnostic Codes 9206, 
9405 (1996).

6.  Effective from September 27, 2002, the criteria for an 
award of TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, when the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Veteran's claims were filed prior to the enactment of the 
VCAA.  Additionally, the RO initially adjudicated the claims 
prior to the enactment of the VCAA.  Although pre-
adjudicatory VCAA notice was not possible, the United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in cases such as this one, the Veteran has the right to 
subsequent content-complying notice.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The Board finds that all notification action needed to make a 
decision as to the claim of service connection for PTSD and 
for an ear disease has been accomplished.  Through a February 
2004 notice letter, the RO notified the Veteran of the 
information and evidence needed to substantiate his claims of 
service connection.  Although the notice was not provided 
until after the RO initially adjudicated the Veteran's 
claims, the claims were properly re-adjudicated in September 
2008, which followed the February 2004 notice letter.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
While the notice did not refer to criteria for assigning 
disability ratings or effective dates, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), neither of these 
questions is before the Board with respect to these two 
claims.

The Board also finds that the February 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.  Consequently, a remand of the service 
connection issues for further notification of how to 
substantiate the claims is not necessary.

With respect to the issues relating to mood disorder ratings, 
the Veteran was granted service connection for a mood 
disorder by a rating decision now on appeal.  Once a Veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the issuance of rating 
decisions and statements of the case (SOCs).  See 38 U.S.C.A. 
§§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 
19.29 (2008); Dingess, 19 Vet. App. at 490-91; see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  
Consequently, a remand for further VCAA notification is not 
necessary for the mood disorder issues.  Moreover, the issue 
of entitlement to a TDIU rating is an aspect of the rating 
issues and is not considered a freestanding claim.  See Rice 
v. Shinseki, 22 Vet. App. 447, 451 (2009).  In any case, the 
Veteran was notified of the information and evidence 
necessary to show entitlement to a TDIU rating by way of the 
February 2004 notice letter.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal other than the hearing loss claim which is 
addressed in the remand section of the decision.  The 
Veteran's available service treatment and personnel records 
have been obtained and associated with the claims file.  A 
request was made to the Board for Corrections of Naval 
Records for information regarding possible amendments to the 
Veteran's discharge papers.  However, in February 2004, VA 
was informed that no such documents were available.

VA has assisted the Veteran in associating a substantial 
amount of medical evidence with the claims file and, pursuant 
to the Board's August 2003 remand, further assistance was 
offered to the Veteran in order to make the evidence as 
complete as possible.  Treatment records have been obtained 
from the VA Medical Centers (VAMCs), and their associated 
outpatient clinics, in:  Wilmington, Delaware; Baltimore 
(Perry Point), Maryland; East Orange, New Jersey; Cleveland 
(Brecksville), Ohio; Coatesville and Philadelphia, 
Pennsylvania; Martinsburg, West Virginia; and Washington, 
D.C.  Regarding records from the Social Security 
Administration (SSA), no records were available in connection 
with a December 1977 determination that the Veteran was not 
disabled.  However, pursuant to the Board's August 2003 
remand, records from SSA were associated with the claims file 
that were produced in connection with an October 2000 SSA 
determination.

Records from multiple private treatment providers have also 
been obtained by VA or submitted by the Veteran.  The August 
2003 Board remand instructed that records should be requested 
from several private treatment providers.  Burlington 
Memorial Hospital, West Jersey Hospital, Wilmington General 
Hospital, Dr. Costino, and Dr. McLay indicated there were no 
records available.  Available records were obtained from a 
Dr. Dresser at Wilmington Neurology Consultants and Fairmont 
Behavioral Health System.  By way of a letter dated in April 
2006, the Veteran was notified of the records that had been 
obtained by VA and the records that VA was unable to obtain 
in the course of assisting the Veteran.  He was informed that 
VA would assist him further if he provided certain additional 
information and that he could submit any additional evidence 
that he had in his possession.  The Veteran did not respond 
with any additional relevant information regarding facilities 
where he had been treated and he did not submit any 
additional medical records.

In addition, the Veteran was provided multiple VA 
examinations in connection with his claims, the reports of 
which are of record.  The examination reports are adequate in 
that they contain sufficient evidence for determining whether 
the Veteran has PTSD and whether he has an ear disease that 
is attributable to military service.  The examination reports 
are also adequate for evaluating the Veteran's service-
connected mood disorder in the context of the former and 
revised rating criteria, as well as the effect that his 
service-connected disabilities have on his employability.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence so that these issues may be properly 
adjudicated.

II. Analysis

A. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  Prior regulations that were in effect 
when the Veteran filed his claim similarly called for 
diagnoses in accordance with the third edition of the manual.  
See 38 C.F.R. §§ 3.304, 4.125 (1996).

The Veteran asserts that he has PTSD generally as a result of 
traumatic experiences during his active military service.  
Additionally, he believes that he has an ear disease that has 
been manifested by dizziness and balance problems that is 
related to military service, particularly to in-service 
acoustic trauma.  Thus, the Veteran contends that service 
connection should be granted for these two claims.

PTSD

When the Veteran filed his claim of service connection for 
PTSD he indicated that an in-service stressor was generally 
his stressful life as an infantryman.  In September 2001, the 
Veteran stated that he was not involved in combat during 
service and that he did not go to Vietnam.  He implied that 
in-service acoustic trauma from rocket fire during training 
in an anti-tank artillery unit was a stressor.

A review of the evidence of record reveals that the Veteran 
has been treated for several psychiatric symptoms, including 
anxiety, and he has been diagnosed with varying disorders.  
During the pendency of the claim, the Veteran underwent VA 
psychiatric examination in April 1997.  The examination 
primarily addressed the Veteran's mood disorder.  
Significantly, the examiner did not diagnose the Veteran with 
PTSD or otherwise indicate that the Veteran had symptoms of 
PTSD.  Additionally, the Veteran did not report any 
information about PTSD or provide any information regarding 
stressful experiences during his military service.  The 
examiner provided an Axis I diagnosis only of a mood 
disorder.

The Veteran underwent further VA psychiatric examination in 
October 2000.  The examiner did not provide a diagnosis of 
PTSD or other anxiety disorder although anxiety symptoms were 
noted.  The Veteran did not report any in-service stressful 
experiences during the examination.  Another VA psychiatric 
examination was conducted in September 2002.  Again, the 
diagnosis was for a mood disorder, specifically bipolar 
disorder.  Anxiety symptoms were noted in the report, but 
there was no reference to PTSD.  Treatment records from the 
Wilmington VAMC show treatment for PTSD or at least that the 
Veteran attended PTSD support groups beginning in 1998.  
Additionally, a PTSD screen was positive in August 2005 at 
the Philadelphia VAMC.  However, there is no documented 
diagnosis of PTSD in the VA treatment records that was made 
in accordance with DSM-IV.  

Subsequent to the August 2003 remand, a VA psychiatric 
examination was conducted in February 2007 in order to 
determine, in part, whether the criteria for a diagnosis of 
PTSD were in fact met.  A follow-up report was produced in 
July 2008 to primarily address employability.  In the 
February 2007 report, the examiner explicitly found that the 
Veteran does not have PTSD because he does not remember the 
traumatic experience of "being assaulted on base," which he 
apparently reported to the examiner as a possible in-service 
stressor.  The examiner continued that the Veteran does not 
have traumatic memories of the event at all.  Although the 
Veteran attributed some of his problems to the incident, the 
examiner stated that the problems could not be seen as PTSD.  
The examiner provided Axis I diagnoses of bipolar disorder, a 
depressive disorder related to service-connected 
disabilities, and a depressive disorder related to non-
service-connected disabilities.  The examiner acknowledged 
that providing precise diagnoses was difficult given that the 
Veteran's chart documents every conceivable diagnosis from 
bipolar disorder, schizoaffective disorder, obsessive-
compulsive disorder, gambling disorder, passive-aggressive 
personality disorder, and a head injury that had never been 
precisely diagnosed.  The examiner noted that he could only 
describe what he saw in the interview.  The examiner 
reiterated that the Veteran does not have PTSD and he 
indicated that the positive screening for PTSD was a false-
positive because the Veteran had not seen any combat or any 
traumatic experiences that would qualify for such a 
diagnosis.  In the February 2007 report, the examiner stated 
that he reviewed all three volumes of the claims file.  He 
corrected the statement in the July 2008 report, wherein he 
stated that he reviewed all nine volumes.

In consideration of the evidence of record, the Board finds 
that the Veteran does not have PTSD, nor has he been 
diagnosed with the disorder in accordance with DSM-IV at any 
point during the claim process.  To the extent treatment for 
PTSD was noted in the medical records, the Board finds the 
February 2007 VA examination report to be more probative as 
to the characterization of the Veteran's psychiatric 
disorders.  The DSM-IV diagnoses of bipolar disorder and 
depressive disorder made by the VA examiner were consistent 
with the diagnoses of bipolar disorder and mood disorder that 
were made in the previous VA examination reports.  
Additionally, the examiner explained why the criteria for 
PTSD were not met after reviewing the claims file and 
referring to an accurate medical history, including the 
medical records that referenced treatment for PTSD.

In addition, the Board does not accord weight to the 
Veteran's statements that he has PTSD.  As a lay person 
without the appropriate medical training or expertise, he is 
not competent to provide a probative opinion on a medical 
matter such as the diagnosis of a current disability like 
PTSD.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Given that a diagnosis of PTSD must be made in 
accordance with DSM-IV, the Board does not find that PTSD is 
the type of disability that a layperson is capable of 
identifying.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (indicating that a layperson may diagnose an 
observable disability such as a dislocated shoulder.)

The Board notes that a veteran's claim is not limited solely 
to the disability identified by the veteran.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held 
that the Board erred when it denied a claim of service 
connection for PTSD on the grounds that there was no current 
diagnosis when there were other diagnosed psychiatric 
disorders that appeared to incorporate the symptoms that the 
veteran experienced.  Id.  Here, unlike Clemons, the Veteran 
has already been awarded service connection for a psychiatric 
disorder, namely a mood disorder.  His claimed psychiatric 
symptoms are considered in the evaluation of that service-
connected disability.  Thus, the Board finds that it is 
appropriate to adjudicate the present claim in a narrow 
manner.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§ 1131.  The evidence reflects that the Veteran does not have 
PTSD.  In the absence of proof of current disability, the 
claim of service connection may not be granted.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service 
connection for PTSD is not warranted.

Ear Disease

A review of the Veteran's service treatment records is 
negative for complaints of noise exposure, treatment of the 
ears, or a diagnosis of an ear disease.  The ears portion of 
his entrance and separation examinations was normal.  
Although there is no official documentation, the Veteran 
states that he experienced acoustic trauma in the course of 
performing his duties in an anti-tank unit.  Given that the 
Veteran's personnel records show that the Veteran's military 
occupational specialty was an anti-tank assaultman and that 
he is service connected for hearing loss and tinnitus that 
has been attributed to in-service acoustic trauma, it is 
likely as not that the Veteran experienced acoustic trauma in 
the course of his duties during active military service.

Shortly after his separation from military service, L.R., 
M.D. indicated in a November 1964 letter that the Veteran had 
bilateral neurosensory deafness and tinnitus.  At a March 
1965 VA examination, bilateral hearing loss was identified at 
high threshold levels, as was tinnitus.  In October 1978, the 
Veteran was ultimately granted service connection for hearing 
loss and tinnitus based on these two pieces of evidence that 
documented the disabilities to a compensable degree within 
one year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  Notably, Dr. L.R. stated in his November 1964 letter 
that examination of the ears, nose, and throat revealed no 
evidence of any disease.  Additionally, the March 1965 VA 
examiner did not identify an ear disease separate from 
hearing loss and tinnitus.  Moreover, there is no indication 
that the Veteran complained of dizziness or balance problems 
at that time.

A complaint of balance problems was first documented in June 
1978 by R.S., M.D.  Dr. R.S. noted that the Veteran had 
several episodes of unsteadiness the previous week.  Dr. R.S. 
stated that the unsteadiness sounded like an orthostatic type 
of hypotension with the symptoms precipitated by sudden 
arising from a chair and lasting a moment or two.  Dizziness 
was noted in a November 1978 discharge summary from the 
Burndette Tomlin Memorial Hospital.  Prior to admission, the 
Veteran experienced an injury at work when he was lifting a 
heavy object.  He was diagnosed with a herniated disc in the 
cervical spine.  The Veteran was also diagnosed with a 
labyrinthine dysfunction probably associated with the 
cervical disc syndrome.  

A January 1979 discharge summary from Atlantic City Medical 
Center noted that the Veteran had a history of subjective 
vertigo for some time but it did not say for how long.  No 
diagnosis was made at that time.  A February 1979 discharge 
summary from the same facility did include a diagnosis of 
labyrinthitis.  It was noted that the Veteran had persistent 
vertigo secondary to acoustic trauma which had previously 
been present.  However, there was no indication when the 
acoustic trauma took place.  An October 1979 letter from 
B.J.P., M.D. contained diagnoses of Meniere's disease and 
bilateral sensorineural hearing loss.  Significantly, 
although Dr. B.J.P. stated that the hearing loss was 
secondary to acoustic trauma, he did not provide an etiology 
for the Meniere's disease.  It was noted that the Veteran had 
a history of complaints of episodic subjective vertigo since 
July 1978.

A complaint of vertigo was noted in an August 1985 VA 
treatment record.  The Veteran was also seen in August 1986 
at the Philadelphia VAMC for problems with the ear.  He 
complained of vertigo and reported a history of Meniere's 
disease.  Hearing loss was diagnosed along with otitis media 
in the left ear that was attributed to a recent incident 
involving a firecracker exploding near the left ear.  In 
May 1992, the Veteran underwent VA audiological examination 
where complaints of recurrent ear pain and dizziness were 
noted.  In addition to tinnitus and bilateral sensorineural 
hearing loss, the Veteran was diagnosed with vertigo with a 
diagnosis of Meniere's disease by history.  The examiner did 
not comment on the origin of the vertigo.  A July 1998 VA 
treatment record reflects that the Veteran reported a long 
history of vertigo and that it had persisted since 1964.  
More recent VA records show continued treatment for chronic 
dizziness with a diagnosis of a history of chronic, sporadic, 
and recurrent vertigo.

In May 2001, a VA medical opinion was requested in order to 
have a physician directly address the question of whether the 
Veteran's complaints were related to in-service acoustic 
trauma.  J.Y., M.D., from the Wilmington VAMC provided the 
opinion.  Dr. J.Y. reviewed the claims file and related a 
detailed and accurate medical history pertaining to the 
Veteran's complaints of dizziness and balance problems.  Dr. 
J.Y. summarized that the Veteran had a vague history of 
unsteadiness, disequilibrium, and "vertigo" that has varied 
quite a bit in terms of symptomatology.  She stated that none 
of the objective findings is consistent with Meniere's 
disease.  Dr. J.Y. gave the opinion that she did not believe 
that the Veteran's complaints of unsteadiness and 
disequilibrium are associated with acoustic trauma suffered 
while in service from rifle or anti-tank weapons fire.

In support of the opinion, Dr. J.Y. pointed to Dr. R.S.'s 
assessment of orthostatic hypotension in 1978 as the first 
documented report of disequilibrium and unsteadiness.  She 
agreed with the evaluation of orthostatic evaluation in view 
of the Veteran's report of unsteadiness precipitated by 
rising suddenly from a chair.  Dr. J.Y. noted that the 
Veteran was diagnosed with labyrinthitis in 1979 but she 
believed the diagnosis was made in reference to the 1978 
labyrinthine dysfunction that was felt to be probably 
associated with the Veteran's cervical spine syndrome.  Dr. 
J.Y. also noted that the Veteran had a history of assault 
with loss of consciousness prior to and during military 
service.  Although one of the episodes could have resulted in 
vestibular trauma, the Veteran's history was inconsistent 
with such a finding.

In consideration of the evidence of record, the Board finds 
that the Veteran does not have an ear disease, such as 
labyrinthitis, vertigo, dizziness, or Meniere's disease, that 
is attributable to his active military service.  Although the 
Veteran has disability variously diagnosed, and he has an 
established in-service injury, the evidence does not link the 
two.

The Veteran has alleged a continuity of symptoms since 
service.  A long history of symptoms is shown by the record 
since 1978.  The Veteran's statements of continuity are 
consistent within that time frame.  However, his statements 
regarding continuity from his time in service through 1978 
are not credible given the evidence obtained from that time 
period.  Unlike other disabilities affecting the ears, namely 
hearing loss and tinnitus, an ear disease manifested by 
dizziness or similar symptoms was not evident from 1964 to 
1978.  Several ear and audiological examinations were 
conducted during that period and none of them revealed the 
existence of an ear disease and the Veteran did not report 
any of the symptoms that he reported beginning in 1978.  In 
November 1964, when Dr. L.R. discussed in detail the 
Veteran's hearing loss and tinnitus, he also explicitly noted 
that there was no evidence of disease when the ears, nose, 
and throat were examined.  Despite complaints of hearing 
loss, tinnitus, and a history of acoustic trauma, an ear 
disease was not identified by the  March 1965 VA examination 
report, a September 1968 private audiogram, or an August 1968 
VA examination report that included an ear, nose, and throat 
examination.  The Board finds these pieces of evidence to be 
probative to the question of continuity of symptoms.  The 
Veteran's non-contemporaneous statements made many years 
later in regards to the post-service time period through 1978 
are given no weight in view of the contradicting evidence 
from that time period.

Dr. J.Y's May 2001 opinion is highly probative evidence of 
the relationship between the Veteran's current disability and 
his active military service.  Dr. J.Y. provided a persuasive 
opinion that has support in the record.  She pointed to the 
assessments in 1978 and 1979 linking the Veteran's symptoms 
to orthostatic hypotension and cervical spine syndrome.  She 
also explained that the 1979 diagnosis of labyrinthitis was 
related to those then recent assessments.  Moreover, Dr. J.Y. 
addressed both the aspects of acoustic trauma and a possible 
head injury.  Although evidence was added to the claims file 
after Dr. J.Y. provided an opinion, the evidence primarily 
pertains to continued treatment for symptoms of the current 
disability and does not contain additional evidence that 
calls into question Dr. J.Y.'s opinion.  No other similar 
comprehensive medical nexus opinion is of record that 
addresses the matter.  Although a history of vertigo and 
Meniere's disease related to acoustic trauma during military 
service is documented in the more recent treatment records, 
the notations are no more than recitations of the Veteran's 
opinion on the matter, which has been shown to be inaccurate.  
Additionally, the Veteran is not competent to provide a 
medical opinion as to the etiology of a current disability of 
this nature.  See Espiritu, 2 Vet. App. at 494.  Without 
sufficient evidence of a link between the Veteran's current 
ear disease, variously diagnosed as labyrinthitis, vertigo, 
dizziness, and Meniere's disease, and his active military 
service, service connection is not warranted for an ear 
disease.

Conclusion

For all the foregoing reasons, the Board finds that the 
claims of service connection for PTSD and an ear disease must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

B. Mood Disorder Ratings

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The present 
appeal pertains to an initial appeal of the evaluation 
assigned for service-connected mood disorder.  The disability 
has been evaluated as 10 percent disabling effective 
September 16, 1991, and 30 percent disabling effective 
October 1, 2002.  The Veteran's service-connected mood 
disorder has also been characterized as bipolar disorder and 
depressive disorder.

The schedular criteria by which mental disorders are 
evaluated were amended during the pendency of the claim.  See 
61 Fed. Reg. 52695-702 (Oct. 8, 1996).  Effective November 7, 
1996, mood disorders, regardless of the specific type, are to 
be evaluated under the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130 (Diagnostic Codes 9431-9435) 
(2008).  Under the General Formula, a 10 percent rating is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (2008).

The rating schedule in effect prior to November 7, 1996, 
contained different criteria for evaluating psychotic 
disorders and psychoneurotic disorders.  Manic, depressed, or 
mixed bipolar disorder, along with certain major depressive 
disorders, were considered psychotic disorders and other mood 
and depressive disorders were considered psychoneurotic 
disorders.  See 38 C.F.R. § 4.132 (1996).

Under the General Rating Formula for Psychotic Disorders, the 
former criteria call for the assignment of a 10 percent 
rating for mild impairment of social and industrial 
adaptability.  A 30 percent rating is warranted for definite 
impairment of social and industrial adaptability.  A 50 
percent rating is warranted for considerable impairment of 
social and industrial adaptability.  A 70 percent rating is 
warranted for lesser symptomatology than that of a 100 
percent rating such as to produce severe impairment of social 
and industrial adaptability.  Lastly, a 100 percent rating is 
warranted for active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  See 38 C.F.R. 
§ 4.132 (Diagnostic Code 9206) (1996).

Under the General Rating Formula for Psychoneurotic 
Disorders, the former criteria call for the assignment of a 
10 percent rating for lesser symptomatology than that of a 30 
percent rating with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent rating is warranted for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Lastly, a 100 
percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or 
symptoms resulting in a demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132 (Diagnostic Code 9405) 
(1996).

The Veteran's mood disorder is to be evaluated under both the 
former and revised criteria.  However, if the revised 
regulations are more favorable to the Veteran, an award of a 
higher rating may be granted retroactive to, but no sooner 
than, the effective date of the change, in this case, 
November 7, 1996.  See Wanner v. Principi, 17 Vet. App. 4, 
15-16 (2003), rev'd on other grounds, 370 F.3d 1124 (Fed. 
Cir. 2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
Green v. Brown, 10 Vet. App. 111, 116-19 (1997).  See also 
VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 
19, 2003).  Pursuant to the Board's August 2003 remand, the 
agency of original jurisdiction has considered the Veteran's 
claim in light of the former and revised criteria and the 
Veteran has been advised of the various pertinent rating 
criteria.

The Board remanded the claim in August 2003 to, in part, have 
the Veteran undergo VA psychiatric examination in order to 
determine the severity of his service-connected mood disorder 
and to have the examiner comment on the pertinent evidence 
that had been accumulated during the pendency of the appeal.  
The February 2007 VA examiner who examined the Veteran in 
connection with the PTSD claim also addressed the mood 
disorder claim.  The examiner reviewed the claims file and 
examined the Veteran.  In addition to bipolar disorder, the 
examiner diagnosed the Veteran with a depressive disorder 
secondary to service-connected tinnitus and hearing loss and 
a depressive disorder secondary to non-service-connected back 
and neck injuries.  The global assessment of functioning 
(GAF) score was considered to be 50 for bipolar disorder, 53 
for the depressive disorder related to service-connected 
disabilities, and 50 for the other depressive disorder.  As 
noted in the PTSD analysis, the examiner stated that the 
diagnoses were the most precise he could provide in view of 
the Veteran's lengthy history of varying diagnoses.

With respect to functional impairment, the examiner stated 
that the Veteran has been unemployed for twenty years, he has 
no friends, and he has regularly been homeless.  The examiner 
stated that the Veteran has no prospect for employment as a 
result of his bipolar disorder and his back and neck 
problems.  He is abrasive and alienates everyone around him 
and he has been kicked out of various apartments, 
domiciliaries, and programs.  The Veteran reported to the 
examiner symptoms of depression, low energy, fatigue, 
difficulty falling asleep, argumentativeness, irritability, 
and anger.  He is careless with his money as well.  The 
examiner noted that the Veteran is able to accomplish his 
activities of daily life of going to the bookstore, reading 
books, walking, shopping, listening to the radio, and 
occasionally going to church.

The type of symptoms consistent with total impairment under 
any of the rating formulas were not seen at the examination.  
The examiner stated that he could not detect impairments in 
thought process or communication.  The Veteran was oriented 
and there were no signs of suicidal or homicidal ideation.  
Additionally, the Veteran was not psychotic and there were no 
signs of auditory or visual hallucinations.

The VA examiner provided an amended report in July 2008.  He 
made clear that he reviewed all nine folders of the claims 
file instead of only three folders that were mentioned in the 
February 2007 report.  As discussed more fully in the TDIU 
analysis section, the examiner clarified that the Veteran's 
service-connected disabilities, including bipolar disorder, 
are so severe to preclude employment.  The examiner amended 
the GAF score for bipolar disorder from 50 to 48, the GAF 
score for depressive disorder related to service-connected 
disabilities from 53 to 52, and the GAF score for the other 
depressive disorder from 50 to 54.  The examiner reiterated 
that the Veteran has impaired social functioning as he has no 
close friendships or relationships.  He nevertheless does 
attend church and senior citizen gatherings on occasion.

The examiner addressed previous evidence that reflected less 
severe symptoms.  He indicated that the Veteran's disability 
level has varied over the years.  Although the Veteran's 
psychiatric disorders have been described as mild or 
moderately severe, the examiner stated that he will describe 
the symptoms as moderate to severe at the time he interviewed 
the Veteran.  The examiner reiterated that an interview of 
the Veteran showed no impairment of thought process or 
communication.  Additionally, the Veteran did not exhibit 
inappropriate behavior and his is able to take care of his 
basic daily living.  

Based on the evidence in the February 2007 and July 2008 VA 
examination reports, the Board concludes that the criteria 
for a 70 percent rating for service-connected mood disorder 
have been met under the several applicable rating formulas.  
The examiner characterized the functional impairment as 
moderate to severe.  Additionally, a GAF score in the high 
40s to low 50s represent moderate or serious symptoms 
according to the scale.  Representative symptoms of a GAF 
score in the 40s include suicidal ideation and severe 
obsessional rituals.  Although the VA examiner characterized 
the disability as both moderate and severe, and not all of 
the listed symptoms in the various rating criteria were 
evidenced on examination, it is not expected, especially with 
the more fully described grades of disabilities, that all 
cases will show all the findings specified.  See 38 C.F.R. 
§ 4.21 (2008).  Here, when reasonable doubt is resolved in 
the Veteran's favor, the criteria for a 70 percent rating 
have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  That is, it is at least as likely as not that 
the Veteran's symptomatology has produced severe impairment 
of social and industrial adaptability, severe impairment of 
the ability to establish and maintain effective or favorable 
relationships and to obtain or retain employment, and 
occupational and social impairment with deficiencies in most 
areas.  See 38 C.F.R. § 4.130 (Diagnostic Code 9432) (2008); 
38 C.F.R. § 4.132 (Diagnostic Codes 9206, 9405) (1996).  

The evidence dated prior to the February 2007 VA examination 
is consistent with the findings in that examination.  The 
Veteran's statements and the relevant treatment records 
support the assignment of a 70 percent rating for service-
connected mood disorder for the entire rating stage effective 
from October 1, 2002.  In August 2004, the Veteran was 
hospitalized at the Fairmont Behavioral Health System to 
treat his disability, characterized as bipolar affective 
disorder at that time.  He was also treated for his gambling 
addiction.  The Veteran's GAF score varied from 30 to 50 
during the hospitalization.  He exhibited symptoms of 
pressured speech, dysphoric mood, tangential thought process, 
poor insight, and impaired judgment.  Additionally, the 
Veteran was seen regularly for mental health treatment at the 
Philadelphia VAMC during this time period and he carried a 
GAF score of 50.  In March 2005, the Veteran even endorsed 
auditory hallucinations, although there is no indication in 
the record that those types of hallucinations have been 
persistent.  In view of the evidence dated within the rating 
stage and the implication in the February 2007 and July 2008 
examination reports that the Veteran had experienced a 
similar level of social and occupational impairment since the 
previous VA examination, a 70 percent rating is indeed 
warranted from October 1, 2002.

Although the Veteran's mood disorder resulted in severe 
impairment during this rating stage, it did not produce 
symptoms approximating total disability.  The evidence does 
not indicate that the Veteran has experienced active 
psychotic manifestations of such extent, severity, depth, and 
persistence or bizarreness to produce total social and 
industrial inadaptability.  Additionally, virtual isolation 
in the community, total incapacitating psychoneurotic 
symptoms, or the demonstrable inability to obtain or retain 
employment solely as the result of the mood disorder has not 
been shown.  Moreover, the type of symptoms set forth in the 
criteria for a 100 percent rating in the revised rating 
schedule have not been evident from the evidence, such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, a persistent danger 
of hurting self or others, or significant memory loss.  The 
Veteran has been shown to be oriented and able to accomplish 
to his daily activities.  Thus, a total schedular rating is 
not warranted.  See 38 C.F.R. § 4.130 (Diagnostic Code 9432) 
(2008); 38 C.F.R. § 4.132 (Diagnostic Codes 9206, 9405) 
(1996).  

The Board will now address whether a rating in excess of 10 
percent is warranted for the Veteran's service-connected mood 
disorder prior to October 1, 2002.  On September 26, 2002, 
the most recent VA psychiatric examination prior to the 
February 2007 VA examination was conducted.  The report was 
used as the basis to create a staged rating for the Veteran's 
service-connected mood disorder by the RO.  The date of the 
report was erroneously considered to be October 1, 2002, 
which was the date of a VA audiological examination, rather 
than the correct date of September 26, 2002.  Therefore, 
because of the implication that the veteran had experienced a 
similar level of impairment since the September 26, 2002 
examination, the 70 percent rating is appropriately assigned 
from September 27, 2002, the day after the prior VA 
psychiatric examination that showed a less disabling mood 
disorder.

At the September 2002 VA examination, the Veteran reported 
symptoms of anxiety, sadness, low mood, and feelings of 
humiliation.  Mental status examination showed that the 
Veteran was cooperative, informative, and well oriented.  His 
speech and psychomotor functions were normal.  His memory was 
normal for recall of remote and recent events.  The Veteran's 
mood was slightly low and his affect was normal.  He denied 
having hallucinations or suicidal ideation.  There was no 
evidence of thought disorder or delusional thinking.  The 
Veteran's insight and judgment were good.  The examiner 
stated that the information and evidence provided by the 
Veteran and the examination supported a diagnosis of mixed 
bipolar disorder.  Although the examiner assigned a GAF score 
of 46, he characterized the severity as moderate.  In regards 
to employability, the examiner stated that jobs that require 
close attention to detail and concentration would be affected 
because a person suffering from depression oftentimes has 
difficulty concentrating and paying attention.

The September 2002 VA examination report does not reflect a 
degree of severity of the Veteran's mood disorder comparable 
to the evidence dated after the examination.  Although a GAF 
score in the 40s was assigned, the examiner explicitly 
characterized the level of severity as moderate.  Under the 
former rating criteria, a 30 percent rating calls for 
"definite" impairment.  VA's General Counsel has concluded 
that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  See 
VAOPGCPREC 9-93 (Nov. 9, 1993).  Thus, not even a 30 percent 
rating would be warranted with consideration of the VA 
examiner's characterization of the degree of severity.  
Nevertheless, symptoms such as depressed mood and anxiety are 
set forth in the criteria for a 30 percent rating under the 
revised schedule.  See 38 C.F.R. § 4.130 (Diagnostic 
Code 9432) (2008); 38 C.F.R. § 4.132 (Diagnostic Codes 9206, 
9405) (1996).

Prior to the September 2002 examination, a VA psychiatric 
examination was conducted in September 2000.  The examination 
reflected less severe symptomatology than even the September 
2002 examination.  The examiner diagnosed the Veteran with a 
mood disorder and depression secondary to bilateral hearing 
loss and tinnitus.  A GAF score of 71 was assigned which 
represents only transient symptoms according to the scale.  
Significantly, the examiner stated that the disorder produced 
mild social and industrial embarrassment and impairment.  The 
examiner also stated that the Veteran has some occupational 
and social impairment due to mild symptoms of anxiety.  The 
only symptoms of note identified at the examination were 
complaints of depressed feelings and anxiety.  Additionally, 
the Veteran stated that he felt normal when taking his 
prescribed medications.

The results of the September 2000 examination were similar to 
those from a prior VA psychiatric examination that was 
conducted in April 1997.  That examination revealed a 
diagnosis of a mood disorder with a GAF score of 72.  
According to the examiner, the disorder produced mild social 
and industrial embarrassment and impairment as a result of 
elevated anxiety and depression.  The examiner also stated 
that the Veteran had some occupational and social impairment 
due to mild symptoms of anxiety and occasional depression.  
Anti-depressant medications appeared to be helpful at that 
time.  Medical records dated from the effective date of 
service connection-September 16, 1991-through September 26, 
2002 show treatment for anxiety and depression in addition to 
a gambling addiction.  Additionally, the Veteran submitted 
multiple statements wherein he reported experiencing anxiety 
and depression.

The Board finds that the September 26, 2002 report adequately 
details the severity of the Veteran's service-connected mood 
disorder for the time period between that examination and the 
VA psychiatric examination conducted on September 7, 2000.  
As noted previously, the criteria for a 30 percent rating 
were met under the revised rating schedule.  From September 
16, 1991, to September 7, 2000, the evidence shows that the 
Veteran's mood disorder was less severe in nature.  In fact, 
both the April 1997 and September 2000 VA examiner 
characterized the disorder as mild.  Nevertheless, the 
Veteran's consistent complaints of anxiety and depression 
during this time period indicate that he experienced some of 
the symptomatology set forth in the criteria for a 30 percent 
rating under the revised rating schedule.  When reasonable 
doubt is resolved in his favor, it is at least as likely as 
not that the criteria for a 30 percent rating were met.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.130 
(Diagnostic Code 9432) (2008).  Because the criteria for a 30 
percent rating were not met under the former rating criteria 
(requiring definite impairment), the 30 percent rating is 
only effective from the effective date of the revised rating 
criteria-November 7, 1996.  Prior to that date, no more than 
a 10 percent rating is warranted under the former criteria 
because only mild social and industrial impairment was shown.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's mood disorder has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the 
Veteran's appeal for higher initial ratings for his service-
connected mood disorder is granted to a limited extent.  From 
September 16, 1991, to November 6, 1996, an evaluation in 
excess of 10 percent is not warranted.  From November 7, 
1996, to September 26, 2002, a 30 percent rating is 
warranted, but no higher.  Finally, effective from September 
27, 2002, a 70 percent schedular rating is warranted, but no 
higher.  In reaching these conclusions, the Board has applied 
the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

C. TDIU

In August 2003, the Board remanded the claim for entitlement 
to a TDIU rating so that the agency of original jurisdiction 
could address the issue of timeliness of the submission of 
the substantive appeal regarding this issue.  While the claim 
was in remand status, the Court issued a decision wherein it 
held there is no freestanding claim for TDIU.  See Rice, 
22 Vet. App. at 451.  Whether a TDIU rating will be assigned 
should be handled during the determination of the initial 
disability rating assigned at the time disabilities are 
determined to be service connected or when the Veteran 
asserts that his disability has worsened, as in a claim for 
increased compensation.  Id. at 452-53.  Thus, the issue of 
entitlement to a TDIU rating should be addressed in 
conjunction with the evaluation of the Veteran's service-
connected disabilities.  A separate substantive appeal 
pertaining to the issue was not required to be filed by the 
Veteran.  Therefore, the Board will address whether the 
Veteran is entitled to a TDIU rating.

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2008).  This is so, provided the unemployability is the 
result of a single service-connected disability ratable at 
60 percent or more, or the result of two or more service-
connected disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In addition to mood disorder, the Veteran has been awarded 
service connection for tinnitus, evaluated as 10 percent 
disabling, and for hearing loss, currently evaluated as 
noncompensably (zero percent) disabling.  Given the Board's 
award of a higher rating for mood disorder, the combined 
rating is now 70 percent, effective from September 27, 2002.  
See 38 C.F.R. § 4.25 (2008).  As such, the Veteran now meets 
the criteria for consideration for entitlement to TDIU on a 
schedular basis because the rating satisfies the percentage 
requirements of 38 C.F.R. § 4.16(a).  Even so, it must be 
found that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

Consequently, the Board must determine whether the Veteran's 
service-connected disability precludes him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
fact that a Veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the Veteran, because of service-connected 
disability, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
An inability to work due to advancing age may not be 
considered.  38 C.F.R. §§ 3.341(a), 4.19 (2008).  In making 
its determination, VA considers such factors as the extent of 
the service-connected disability, and employment and 
educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

The Veteran asserts that he has had problems with employment 
since separating from active military service.  In February 
2004, his brother stated that the Veteran has had difficulty 
holding down a job since his discharge from military service 
and that he has been terminated numerous times.  The record 
reflects that the Veteran has a high school-level education 
and some additional training in the casino field.  He was 
most recently employed as a casino security guard in 1990.

The February 2007 VA examiner addressed the Veteran's 
employability.  The examiner noted the Veteran's long history 
of employment problems.  The examiner stated that the Veteran 
has no prospects for employment and that it is unlikely that 
he will be employed in the future.  The examiner attributed 
the Veteran's employment problems to his bipolar disorder, 
his physical medical problems including his low back and neck 
pain, and his difficult personality and confrontational 
manner.  This specific opinion has little probative value 
because the examiner included consideration of the Veteran's 
non-service-connected physical disabilities.  In the July 
2008 report, the same examiner clarified his opinion.  The 
examiner found that it is the case that the Veteran's 
service-connected disabilities prevent him from maintaining 
substantially gainful employment.  In fact, the examiner 
stated that the Veteran's service-connected psychological 
disabilities, presumably referring to bipolar disorder and 
depressive disorder, prevent him from gaining and retaining 
gainful employment.  The examiner also stated that the 
Veteran's bipolar disorder and tinnitus have been so severe 
as to preclude employment.  The examiner conceded that the 
Veteran's functionality had fluctuated over the years in that 
there was sometimes only mild impairment; however, the 
examiner maintained that even when taking the fluctuations of 
severity into consideration, the Veteran's service-connected 
disabilities are sufficient to prevent his employment.

In view of the opinions provided by the VA examiner in 
February 2007 and July 2008, the Board finds that there is 
sufficient evidence showing that the Veteran's service-
connected mood disorder, tinnitus, and hearing loss are of 
such nature and severity as to prevent him from securing or 
following substantially gainful employment.  Although the 
evidence shows that the Veteran has non-service-connected 
disabilities that have an effect on his employment, such as 
neck and low back disabilities, his service-connected 
disabilities are so severe to prevent substantially gainful 
employment without consideration of the non-service-connected 
disabilities.  Accordingly, the criteria for an award of TDIU 
have been met.  The award is effective from the date the 
schedular requirements for a TDIU were met-September 27, 
2002.


ORDER

Service connection for PTSD is denied.

Service connection for an ear disease, including 
labyrinthitis, vertigo, dizziness, and Meniere's disease is 
denied.

From September 16, 1991, to November 6, 1996, an evaluation 
in excess of 10 percent for mood disorder is denied.

A 30 percent schedular rating for mood disorder is granted, 
effective November 7, 1996, to September 26, 2002, subject to 
the laws and regulations governing the payment of monetary 
awards.

A 70 percent schedular rating for mood disorder is granted, 
effective September 27, 2002, subject to the laws and 
regulations governing the payment of monetary awards.

Entitlement to TDIU is granted, effective September 27, 2002, 
subject to the regulations governing the payment of monetary 
benefits.


REMAND

Further development is necessary in regards to the evaluation 
of the Veteran's service-connected hearing loss.  Given the 
beneficial outcome of the Veteran's TDIU claim, the Board 
concludes that it is permissible to address the degree of 
disability of the Veteran's hearing loss solely in terms of 
the rating schedule.  The Veteran asserts that his hearing 
loss has become more disabling and that at least a 
compensable rating is warranted.  In June 2004, he stated 
that his bilateral sensorineural hearing loss is a major 
obstruction to his normal situation.  He also referenced his 
hearing loss when he was treated at Fairmont in August 2004.  
At the February 2007 VA psychiatric examination, the Veteran 
commented that his hearing problems had worsened and he 
needed hearing aids although he had not seen an audiologist 
in about four years.

The last VA compensation examination addressing the Veteran's 
hearing loss was conducted in October 2002.  Given the 
Veteran's assertions of worsening hearing problems and that 
nearly seven years have passed since the most recent VA 
compensation examination, the evidence has become stale, at 
least as it pertains to the current level of disability.  
Therefore, the Board finds that the Veteran should be 
afforded another VA compensation examination to assess the 
current degree of disability of his hearing loss.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The 
examination report must include a full description of the 
functional effects caused by the Veteran's hearing loss.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).

(The Board notes that the criteria for evaluating diseases of 
the ear and other sense organs were amended during the 
pendency of the Veteran's claim effective June 10, 1999.  See 
64 Fed. Reg. 25202-10 (May 11, 1999).  The Veteran's hearing 
loss should be evaluated under both sets of criteria with 
consideration of the revised criteria no earlier than June 
10, 1999.)

Accordingly, this issue is REMANDED for the following 
actions:

1.  Schedule a VA audiological 
examination to determine the level of 
disability of the Veteran's hearing loss.  
(Advise the Veteran that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect his appeal.  See 38 C.F.R. § 3.655 
(2008).)  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the Veteran.  Puretone audiometry and 
Maryland CNC controlled speech 
discrimination test results must be 
provided.  The examiner must fully 
describe the functional effects caused by 
the Veteran's hearing loss.  See 
Martinak, 21 Vet. App. at 454-55.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim for a compensable 
rating for hearing loss.  Consider the 
evidence in conjunction with both the 
former and revised criteria for 
evaluating hearing loss with 
consideration of the revised criteria no 
earlier than June 10, 1999.  If the 
benefit sought is not granted, furnish 
the Veteran with a supplemental statement 
of the case (SSOC) and afford him an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


